       Case 1:18-cv-01005-AT-SDA Document 81 Filed 11/05/18 Page 1 of 4
                                           Elizabeth Shieldkret
                                                    Attorney at Law

                                                67-20 Exeter Street
                                               Forest Hill s, NY 11 375

              Phone: (7 18) 997-0290                                          Emai I: es@esh ieldkret.com
              Fax:   (7 18) 997-029 1                                         Web: www.eshieldkret.com


                                                           Tovember 5, 2018

ByECF

Honorable Stewart D. Aaron
United States Magistrate Judge
United States District Court for the
      Southern District of New York
500 Pearl Street, Room 1970
New York, NY 10007

                                 Re: Kairam v. West Side GI,
                                  18 Civ. 1005 (AT)(SDA)

Dear Judge Aaron:

We write jointly pursuant to the Court's October 1, 2018 Order (Doc. 75) to provide the
status of discovery in this action.

Plaintiff's Statement
    1. Procedural History
Defendant sought to stay discovery during the p endency of the Rule 12 Motion. (See,
e.g., Doc. 25, p. 4). Defendant agai n raised this issu e before Judge Torres at the Rule 16
Conference, asking for a full stay or alternatively a partial stay. Judge Torres denied
both of Defendant's requests and ruled that Defendant should proceed with discovery
during the pendency of the Rule 12 Motion.

   2. Defendant Has Still Not Responded to Document Requests
Defendant then missed every deadline under Rules 33 and 34 to respond to Plaintiff's
discovery requests. Plaintiff asked for a date certain on which Defendant would
respond to all of Plaintiff's outstanding discovery requests.

On October 1, 2018, the Court ordered:

       The Court hereby extends Defendant's time to respond to Plaintiff's
       outstanding discovery requests and interrogatori es until October 15, 2018.
       Defendant shall schedule its witness depositions to occur promptly
       thereafter. The parties sh all file a joint letter regarding the status of
       discovery on November 5, 2018. SO ORDERED.

Nevertheless, Defendant never responded to the Plain tiff's Second Set of Document
Requests (Nos. 33-38) which Plaintiff served on Au gust 22, 2018. Plaintiff specifically
referenced the requests and the fact that Defendant had not served responses in the
parties' joint letter on September 28, 2018. (Doc. 74, p. 1) and the Court Ordered
       Case 1:18-cv-01005-AT-SDA Document 81 Filed 11/05/18 Page 2 of 4


Honorable Stewart D. Aaron                                                    Page 2 of 4
November 5, 2018


Defendant to respond to all the outstanding discovery requests by October 15, 2018.
Defendant’s new assertion that they were answered (below) is simply untrue.

   3.   Defendant Has Still Not Produced Relevant Documents Which It Knows Exist
Defendant has not produced the responsive documents necessary to conduct
depositions. The documents go to the very heart of the issues in the litigation. For
example, Request No. 19 relates to the adoption of WSGI’s illegal retirement policy:

      19.    All documents and communications concerning any discussion of,
      or vote on, a retirement policy by WSGI’s Board, including but not limited
      to documents and communications among Board members, drafts of the
      retirement policy and drafts of the e-mail sent to WSGI members on
      August 12, 2017.

WSGI knows the documents exist because the Board sent at least some of the
documents to the members when it adopted the policy. Plaintiff produced some of the
documents to Defendant and the Court to demonstrate that the Operating Agreement
had been amended. Nevertheless, Defendant – who knows multiple versions of the
documents exist – has failed to produce the responsive and highly relevant documents,
stating:

      Defendant objects to this request on the grounds that it: (a) is overly broad
      and unduly burdensome; is unbound in time; and (c) seeks documents
      that are outside the scope of and irrelevant to this litigation. Subject to and
      without waiving these objections, Defendant is in the process of
      performing a search for responsive documents and, should any such
      responsive documents be found, will supplement this response
      accordingly.

Defendant’s new assertion below – that it never enacted a retirement policy – even were
it true is irrelevant. The request covers documents concerning communications about a
retirement policy, including an e-mail sent to all the members from the Board about
adopting a retirement policy. Obviously, such discussions are relevant to
discriminatory animus as well as the terms of the retirement policy. Defendant’s mere
assertion in response to the request that a policy was never adopted – an assertion
which is unsupported by any pleading in this action – is not a basis for withholding
documents which are relevant and which are known to exist.

Defendant stated that it was still searching for documents for 22 of the 32 requests for
which it provided responses. There are the additional 6 requests which Defendant
failed to respond to at all.

    4.   Nearly Half of Defendant’s Document Production is Gibberish
Defendant produced 576 pages of documents. 226 of those pages appear to be from a
spreadsheet, but the numbers and columns do not align. Half of the pages consist of a
column of numbers floating in the middle of the page. (See attached.) Pursuant to Rule
34, Fed. R. Civ. P., Plaintiff requested such documents be produced in native format.
      Case 1:18-cv-01005-AT-SDA Document 81 Filed 11/05/18 Page 3 of 4


Honorable Stewart D. Aaron                                                Page 3 of 4
November 5, 2018


Without the spreadsheet columns lining up, no fact-finder can make sense of the
documents to evaluate the credibility of testimony by any witness who purports to rely
on the data. Plaintiff seeks the documents and any further spreadsheet or database
documents be produced in native format – as requested under Rule 34 – or a usable
format that displays the information in relation to the column headings.

   5.   Defendant Has Still Not Scheduled Depositions. One of WSGI Witnesses Whose
        Deposition Plaintiff Noticed is Leaving Her Job at the End of November.
Contrary to the Court’s Order, Defendant has not proposed any dates when its
witnesses will be available. One of the witnesses, Salima Abdin Kamadoli, WSGI’s
Director of Operations recently resigned from her position and will be leaving WSGI at
the end of November. Contrary to the requirements of the Federal Rules and the Local
Civil Rules, Defendant refused to identify Ms. Kamadoli’s address in its Initial
Disclosures and responses to interrogatories. Accordingly, we cannot know if Ms.
Kamadoli lives within the subpoena power of the Court to obtain her testimony for trial
and our only opportunity to obtain her testimony may be her deposition.

Defendant now offers (below) to schedule depositions. However, the parties cannot
obtain meaningful deposition testimony without the documents. And, as Defendant
acknowledges below, they are still in the process of collecting documents.

   6.   Defendant and Its Counsel Must Comply with HIPAA
The Health Insurance Portability and Accountability Act (“HIPAA”) requires specific
procedures to protect patient’s information – both medical and financial. The
Department of Health and Human Services (“HHS”) has promulgated rules specifying
the treatment of such protected health information (“PHI”), including the HIPAA
Privacy Rule. See, 45 CFR § 164.502.

Defendant produced documents with patient names, their insurers and payment
information which were neither stamped Confidential nor identified as being subject to
HIPAA. Defendant’s counsel should only have obtained the documents by following
specific HIPAA procedures set forth in the HHS Rules.

WSGI or its counsel cannot disclose patients’ PHI to anyone who does not meet the
requirements of the HHS regulations. This includes WSGI’s liability insurers, counsel’s
employees or anyone else who has not followed the procedures required by HHS to
ensure compliance with the HIPAA Privacy Rule. The failure to stamp the documents
confidential is troubling because it indicates that WSGI and its counsel have not
followed the procedures they must take to fulfill their duties under HIPAA.
       Case 1:18-cv-01005-AT-SDA Document 81 Filed 11/05/18 Page 4 of 4


Honorable Stewart D. Aaron                                                          Page 4 of 4
November 5, 2018


Defendant’s Statement

Defendant did respond to plaintiff’s discovery demands

       Contrary to Plaintiff’s assertion that “Defendant never responded to the documents requests
Plaintiff served,” defendant did indeed serve responses to both the document demands and
interrogatories on October 15, 2018. To the extent Plaintiff is referencing a second set of document
requests, counsel for Defendant is not in possession of such requests. Plaintiff may serve those
requests on Defendant, and Defendant will respond accordingly.

         Defendant appropriately objected to several requests on various grounds. Plaintiff should
feel free to supplement her demands with requests more narrowly tailored to the claims alleged in
this action. For example, with respect to Request No. 19, the request Plaintiff cites above, such a
demand is irrelevant because Defendant never enacted any mandatory retirement policy.

Defendant is still gathering and reviewing relevant documents and will supplement its disclosures

        Defendant noted in its responses that it would provide additional relevant documents upon
their discovery. To date, Defendant is still in the process of gathering and reviewing documents,
and will continue to disclose relevant information. Defendant will, where appropriate, provide
Plaintiff with native-format documents.

Depositions

       Defendant is open to scheduling depositions. To the extent Plaintiff wishes to know home
addresses for any proposed witnesses, counsel should feel free to contact our office to discuss.

Disclosure of HIPPA-protected data

        To the extent Defendant may have disclosed patient names or other information, it was in
error. To the extent any such information was disclosed, we expect Plaintiff will treat it as
confidential and redact it accordingly before including it within any public submission.



Respectfully submitted,

/s/ Elizabeth Shieldkret                                     /s/ Ryan J. Sestack

Elizabeth Shieldkret                                         Ryan J. Sestack
Counsel for Plaintiff                                        Counsel for Defendant
